Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered May 11, 2001, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 10 years, unanimously affirmed.
Defendant’s guilty plea was knowing, intelligent and voluntary. The court’s response during the plea allocution to a question from defendant about deportation consequences was not inconsistent with the pertinent provisions of the Immigration and Nationality Act (8 USC § 1226 [c]; § 1227 [a] [2] [A] [iii]). Similarly, counsel was not ineffective for failing to address the *377court’s purported misstatement (compare People v McDonald, 1 NY3d 109 [2003]).
Defendant’s valid waiver of his right to appeal forecloses review of the court’s suppression ruling. Were we to find that defendant did not make a valid waiver of his right to appeal, we would reject his suppression argument. Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.